NOT FOR PUBLICATION                           FILED
                                                                          APR 19 2022
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TAEK SANG YOON,                                 No. 20-56248

                Plaintiff-Appellant,            D.C. No. 2:11-cv-06792-VAP-KK

 v.
                                                MEMORANDUM*
LEE, Physician CRC; et al.,

                Defendants-Appellees,

and

DURANT, Librarian CRC, PINECO, CRC
Correctional Officer, individual capacity,

                Defendant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Virginia A. Phillips, District Judge, Presiding

                              Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      Former California state prisoner Taek Sang Yoon appeals pro se from the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to

prosecute or comply with court orders. We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of discretion. Ingenco Holdings, LLC v. Ace Am.

Ins. Co., 921 F.3d 803, 821 (9th Cir. 2019) (dismissal as a discovery sanction

under Federal Rule of Civil Procedure 37); Pagtalunan v. Galaza, 291 F.3d 639,

640 (9th Cir. 2002) (dismissal for failure to prosecute or comply with court orders).

We affirm.

      The district court did not abuse its discretion by dismissing Yoon’s action

because Yoon repeatedly failed to appear for his deposition, properly meet and

confer, or comply with court orders, and Yoon was notified that dismissal was

imminent. See Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (setting

forth factors for determining whether an action should be dismissed as a sanction

for failure to comply with a court order); Thompson v. Hous. Auth. of L.A., 782

F.2d 829, 831 (9th Cir. 1986) (“We have repeatedly upheld the imposition of the

sanction of dismissal for failure to comply with pretrial procedures mandated by

local rules and court orders.”).

      AFFIRMED.




                                          2                                   20-56248